We have again reviewed those complaints raised anew by appellant in his motion. We do not think the figurative language used in the argument of the State's Attorney comparing appellant to the worm who had eaten his way into the heart of a rose, or the serpent in the Garden of Eden, or in the paradise or home of the deceased, presents any serious ground of complaint. The juries are composed of sensible men. They know that the defendant is not a worm. They know that he is not a serpent. They know that the scriptural illustrations and the inferences based thereon are not expected to be taken as literally true.
We are cited to no authorities, and know of none holding that the jurymen in their retirement and discussion of the testimony may not endeavor among themselves to arrive at an understanding of what the witnesses say by movements of their own bodies, *Page 606 
their own hands and feet, or by the use of articles which have been admitted in evidence and which are taken by the jury in its retirement. We have tried to analyze the testimony given by the jurors, upon the hearing of the motion for new trial, relating to the reputation of certain places named by witnesses on the trial, but find ourselves entirely unable to conclude that the discussion shows misconduct of the jury from which any injury resulted to the appellant.
The motion for rehearing will be overruled.
Overruled.